Appeal from a decision of the State Industrial Board made on June 2, 1936, pursuant to the Workmen’s Compensation Law, that the insurance carrier is liable for medical treatment of claimant. The employee was injured on January 8,1926, by striking her left breast against a safe door. The period of disability suffered by her was less than seven days, but she required further medical attention and treatment. At a hearing on February 15, 1927, the referee held: “ Mo lost time in the case. Close. Continue medical.” Claimant received medical examinations periodically from June 22, 1931, apparently not through the employer or carrier. The medical evidence shows that claimant is now suffering from chronic mastitis, periodical examinations are advisable, claimant is working and able to continue. Appellants contend that the case was not open and pending on April 24, 1933, and that any payment of compensation or medical expenses should be made out of the special fund under section 25-a of the Workmen’s Compensation Law. Decision and award unanimously affirmed, with costs to the State Industrial Board. Present—Hill, P. J., Rhodes, McMamee, Bliss and Heffernan, JJ.